Order, Supreme Court, New York County (Eduardo Padro, J.), entered on or about May 7, 2013, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant does not dispute that the court properly assessed *416125 points, which is more than enough to qualify him as a level three sex offender, and he does not request a downward departure. Instead, the only appellate relief he requests is that this Court “remove” other points that he claims were improperly assessed. We find no basis for such relief, because the contested points were not essential to the court’s determination and do not affect the validity of the order on appeal (see People v Pedraja, 49 AD3d 325 [1st Dept 2008], lv denied 10 NY3d 711 [2008]).
In any event, we find that the contested points were properly assessed. Defendant’s sole challenge to these points is based on the People’s violation of the 10-day notice provision of Correction Law § 168-n (3). However, the court provided a remedy that was sufficient under the circumstances of the case when it offered defendant an adjournment for further preparation (see People v Inghilleri, 21 AD3d 404, 405 [2d Dept 2005]).
Concur— Tom, J.P, Renwick, Andrias, Freedman and Clark, JJ.